               Case 20-10361-KBO   Doc 359-1   Filed 04/24/20   Page 1 of 14




                                      EXHIBIT A

                               Monthly Operating Report




60437/0001-20305711v1
Case 20-10361-KBO   Doc 359-1   Filed 04/24/20   Page 2 of 14
                         Case 20-10361-KBO                                Doc 359-1                 Filed 04/24/20                     Page 3 of 14
                                                      UNITED STATES BANKRUPTCY COURT
                                                           DISTRICT OF DELAWARE

In re: HYGEA HOLDINGS CORP., et. al.                                                                                                 Case No. 20-10361 (KBO)
            Debtors                                                                                                         Reporting Period: February 19, 2020 to March 31, 2020


                                                                                      General Notes

Debtor-in-Possession Financial Statements
The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with generally accepted accounting principles in the United
States of America ("U.S. GAAP") in all material respects.


The unaudited financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that would typically be
applied to financial information presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtors believe that the financial information is subject to
changes, and these changes will be material.


The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the
results of operations, financial position and cash flows of the Debtors in the future.

The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee for the District of Delaware.

Liabilities Subject to Compromise

As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11 plan. The determination of how liabilities
will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a settlement, compromise, or chapter 11 plan. Accordingly, the ultimate amount of such
liabilities is not determinable at this time. Prepetition liabilities that are subject to compromise have been reported at the amounts expected to be allowed as claims, even if they may be
settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on Court actions,
further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of executory
contracts, continued reconciliation or other events.


Reorganization Items

Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as reorganization items. Reorganization items include
expenses related to legal advisory and representation services, other professional consulting and advisory services, debtor-in-possession financing fees and changes in liabilities subject
to compromise.
                                Case 20-10361-KBO                  Doc 359-1             Filed 04/24/20            Page 4 of 14
In re: HYGEA HOLDINGS CORP., et. al.                                                                                        Case No. 20-10361 (KBO)
        Debtors                                                                                                    Reporting Period: February 19, 2020 to March 31, 2020


                                                               UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF DELAWARE
                                                                                  MOR-1
                                                         CONSOLIDATED STATEMENT OF CASH FLOWS
                                                         For the period February 19, 2020 through March 31, 2020
                                                                         (US Dollars in Thousands)
                                                                               (Unaudited)
                                                                                                         CF Period
                                                                                                   February 15, 2020 thru
                                                                                                     March 27, 2020 (1)
                           Receipts:
                           Fee-for-Service and Capitation                                         $                1,043.8
                           Management Services Organizations                                                       1,832.5
                           Other                                                                                         -
                  16       Total Receipts                                                                          2,876.3

                  18       Operating Disbursements:
                           Payroll and Related                                                                     1,651.5
                           Contractors                                                                               150.8
                           Insurance                                                                                  16.4
                           Other Operating                                                                         1,217.3
                  23       Total Operating Disbursements (includes non-debtors)(2)                                 3,035.9
                  24
                  25       Operating Cash Flow                                                                      (159.6)
                  26
                  27       Restructuring Professional Fees                                                                -
                  28
                  29       Cash flow before funding                                                                 (159.6)

                           Funding by Bridging Finance                                                             1,453.7

                  33       Cash flow after funding                                                                 1,294.1

                  37       Cash Balance:
                  38       Beginning book cash balance                                                                70.1
                  39       Cash flow                                                                               1,294.1
                  40       Ending book cash balance                                                                1,364.1
                  41       Outstanding checks and obligations                                                        392.3
                  42       Ending bank cash balance                                                                1,756.4
                  43
                           DIP Balance:
                  45       Beginning DIP balance                                                                         -
                  46
                  47       Borrowing / (repayment)                                                                 1,453.7
                  48       Ending DIP balance                                                     $                1,453.7
                  49
                       Notes:
                  51 (1) The period presented is based on calendar weeks and includes receipts and disbursements from February 15, 2020
                           through March 27, 2020, in line with the Company's cash flow reporting cadence.
                       (2) For the period February 15, 2020 through March 27, 2020, operating disbursements to non-debtors totaled $286k.
                                  Case 20-10361-KBO                                          Doc 359-1                        Filed 04/24/20                             Page 5 of 14
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                          DISTRICT OF DELAWARE
In re: HYGEA HOLDINGS CORP., et. al.                                                                                                                                         Case No. 20-10361 (KBO)
       Debtors                                                                                                                                                       Reporting Period: February 19, 2020 to March 31, 2020



                                                                                               MOR-1a: BANK RECONCILIATIONS(1)
                                                                                                    (US Dollars in Thousands)
                                                                                                                                                                                             Acct Number
Legal Entity (Debtor: D, Non-Debtor: ND)                                  Bank Name                                            Account Description                                        (last 4 digits only) Book Balance (USD 000s)
Sussman & Staller M.D., P.A. (ND)                                     Bank of America       Fee for Service Receipts and Operating Disbursements                                                 0610        $                  68.36
Amir Fahmy M.D., P.A. d/b/a Family Medical Center (ND)                Bank of America       Fee for Service Receipts and Operating Disbursements                                                 0490                            6.72
                                             (2)
First Harbour Health Management, LLC (D)                              Bank of Ozarks        Management Services Organization Receipts (Humana) and Operating Disbursements                       8399                            1.68
First Harbour Medical Centers, LLC (D)(2)                             Bank of Ozarks        Fee for Service Receipts and Operating Disbursements                                                 8718                           30.50
First Harbour Health Management, LLC (D)(3)                           City National Bank    Management Services Organization Receipts (Humana) and Operating Disbursements                      5513 (3)                       592.34
First Harbour Medical Centers, LLC (D)(3)                             City National Bank    Fee for Service Receipts and Operating Disbursements                                                3776 (3)                         0.51
Cardiology Consultants of West Broward, P.A. (ND)                     Chase                 Fee for Service Receipts and Operating Disbursements                                                 0792                           63.48
Hygea Health Holdings Inc. (D)                                        City National Bank    Payroll                                                                                              0630                            5.98
Hygea Health Holdings Inc. (D)                                        City National Bank    Fee for Service Receipts and Operating Disbursements                                                 3367                          (10.43)
Atlanta Cardiology and Primary Care PC (ND)                           City National Bank    Operating Disbursements                                                                              4145                           (9.10)
Palm Medical Network, LLC (D)                                         City National Bank    Operating Disbursements                                                                              6164                          111.46
Primum Healthcare, LLC (D)                                            City National Bank    Operating Disbursements                                                                              7278                            0.23
Solomon & Solomon Medical Clinic LLC (ND)                             City National Bank    Fee for Service Receipts and Operating Disbursements                                                 7320                           74.00
Hygea Health Holdings Inc. (D)                                        City National Bank    Utilities Deposit                                                                                    3138                           16.85
Hygea Holdings Corp. (D)                                              Fifth Third Bank      FFS/OD                                                                                               1213                           (0.06)
Hygea Holdings Corp. (D)                                              Fifth Third Bank      Limited ACH Activity                                                                                 1221                             -
Mid Florida Adult Medicine, LLC (ND)                                  Regions               Fee for Service Receipts and Operating Disbursements                                                 0786                            1.61
Premier South Medical Group, P.C. (ND)                                Suntrust              Fee for Service Receipts and Operating Disbursements                                                 2703                           12.02
Amir Fahmy M.D., P.A. d/b/a Family Medical Center (ND)                Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 1094                          108.22
Florida Institute of Health, Ltd., L.L.L.P. (ND)                      Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 7208                             -
Florida Institute of Health, Ltd., L.L.L.P. (ND)                      Wells Fargo           Operating Disbursements                                                                              5586                             -
Florida Institute of Health, Ltd., L.L.L.P. (ND)                      Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 5340                             -
Hygea Health Holdings Inc. (D)                                        Wells Fargo           Management Services Organization Receipts (Careplus) and Operating Disbursements                     6859                           (0.17)
Mid Florida Adult Medicine, LLC (ND)                                  Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 9555                           26.69
Palm Medical Network, LLC (D)                                         Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 1809                           (0.12)
Physicians Care Centers of Atlanta, LLC (ND)                          Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 9112                           (2.45)
Physicians Care Centers of Kissimmee, LLC (ND)                        Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 1375                           22.02
Physicians Group Alliance of South Florida, LLC (ND)                  Wells Fargo           Fee for Service Receipts                                                                             7840                            2.41
Professional Health Choice, Inc. (D)                                  Wells Fargo           Fee for Service Receipts and Operating Disbursements                                                 1510                            5.52
Professional Health Choice, Inc. (D)                                  Wells Fargo           Operating Disbursements                                                                              0667                            0.21
Professional Health Choice, Inc. (D)                                  Wells Fargo           Operating Disbursements                                                                              1455                            0.20
Gemini Healthcare Fund (D)                                            City National Bank    Operating Disbursements                                                                              9591                            0.67
Medical Center of Winston Towers, Inc. (ND)                           Suntrust              Operating Disbursements                                                                              3790                           32.51
Mobile Clinic Services, LLC (D)                                       Chase                 Operating Disbursements                                                                              6760                            2.91
Florida Group Healthcare, LLC (D)                                     Fifth Third Bank      Operating Disbursements                                                                              8890                            0.53
Total                                                                                                                                                                                                                        1,165.28

Notes:
(1) Balances listed above are as of March 31, 2020, month-end.
(2) These accounts are with a bank that is not a party to a Uniform Depository Agreement with the U.S. Trustee and are in the process of being closed. Company is working with insurance
carriers to change incoming ACH activity from Bank of the Ozarks to City National Bank, which is expected to be completed in 30 days. In the interim, cash is swept from existing Bank of the
Ozarks accounts to the newly created City National Bank accounts.
(3) Newly created City National Bank accounts, replacing Bank of Ozarks accounts.
Case 20-10361-KBO   Doc 359-1   Filed 04/24/20   Page 6 of 14
                   Case 20-10361-KBO                        Doc 359-1              Filed 04/24/20               Page 7 of 14
                                                  UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF DELAWARE
In re: HYGEA HOLDINGS CORP., et. al.                                                                 Case No. 20-10361 (KBO)
       Debtors                                                                              Reporting Period: February 19, 2020 to March 31, 2020


                                         MOR-1b: SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY (1), (2), (3)
                                                           (US Dollars in Thousands)
Debtor Entity                                                               Bankruptcy Case Number       Division                       Disbursements
All Care Management Services, Inc.                                                         20-10363                                    $             -
First Harbour Health Management, LLC                                                       20-10364                                               464.34
First Harbour Medical Centers, LLC                                                         20-10365                                                30.22
Florida Group Healthcare, LLC                                                              20-10366                                                  -
Gemini Healthcare Fund, LLC                                                                20-10367                                                  -
                                  (4)
Hygea Acquisition Longwood, LLC                                                            20-10368                                                  -
                                   (4)
Hygea Acquisition Orlando, LLC                                                             20-10369                                                  -
Hygea Health Holdings, Inc.                                                                20-10362                                             2,250.13
Hygea Holdings Corp.                                                                       20-10361                                                 1.61
                                   (4)
Hygea IGP of Central Florida, Inc.                                                         20-10371                                                  -
                 (4)
Hygea IGP, LLC                                                                             20-10370                                                  -
                                            (4)
Hygea Medical Centers of Florida, LLC                                                      20-10372                                                  -
Hygea Medical Partners, LLC(4)                                                             20-10373                                                  -
Hygea of Delaware, LLC(4)                                                                  20-10360                                                  -
Hygea of Georgia, LLC(4)                                                                   20-10374                                                  -
Hygea of Pembroke Pines, LLC(4)                                                            20-10375                                                  -
Hygea Primum Acquisition, Inc.(4)                                                          20-10376                                                  -
Medlife Activity Center, LLC(4)                                                            20-10377                                                  -
Mobile Clinic Services, LLC(4)                                                             20-10378                                                  -
Palm A.C. MSO, LLC(4)                                                                      20-10379                                                  -
Palm Allcare Medicaid MSO, Inc.(4)                                                         20-10380                                                  -
Palm Allcare MSO, Inc.(4)                                                                  20-10381                                                  -
Palm Medical Group, Inc.(4)                                                                20-10382                                                  -
Palm Medical MSO LLC(4)                                                                    20-10383                                                  -
Palm Medical Network, LLC                                                                  20-10384                                                 3.41
                             (4)
Palm MSO System, Inc.                                                                      20-10385                                                  -
                       (4)
Palm PGA MSO, Inc.                                                                         20-10386                                                  -
                                                     (4)
Physician Management Associates East Coast, LLC                                            20-10387                                                  -
Physician Management Associates SE, LLC(4)                                                 20-10388                                                  -
Physicians Group Alliance, LLC                                                             20-10389                                                  -
Primum Alternatives, Inc.(4)                                                               20-10390                                                  -
Primum Healthcare, LLC                                                                     20-10391                                                 0.54
Professional Health Choice, Inc.                                                           20-10392                                                 0.08

Total (5)                                                                                                                                       2,750.34


Notes:
(1) Movements of cash between the Debtors' bank accounts are excluded from disbursements.
(2) Cash disbursements reported above occurred between February 15, 2020 through March 27, 2020, in line with the Company's cash flow
reporting cadence.
(3) The Debtors’ disbursements by entity fluctuate naturally in the ordinary course each month. While estimates of expenditures for the entirety of the
Debtors’ operations are made in the ordinary course of the Debtors’ operations in order to, among other things, meet budgeting and operational needs, to
estimate such expenditures monthly and their implications for the payment of quarterly fees would be time consuming and imprecise, possibly by a
material amount. For this reason, the Debtors have not included an estimate of quarterly fees in this report.
(4) Debtors that do not have financial activity.
(5) During the time period, non-debtors had disbursements of $286k, for total disbursements of $3,036k, which equals the disbursements per MOR-1.
Case 20-10361-KBO   Doc 359-1   Filed 04/24/20   Page 8 of 14
                                       Case 20-10361-KBO      Doc 359-1      Filed 04/24/20       Page 9 of 14
                                                  UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF DELAWARE
In re: HYGEA HOLDINGS CORP., et. al.                                                                         Case No. 20-10361 (KBO)
      Debtors                                                                                        Reporting Period: February 19, 2020 to March 31, 2020


                                               MOR 1c: SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                 (US Dollars in Thousands)
                                                                                         Period              Amount Paid 2/19 - 3/31             Case-To-Date
Payee                                          Role in the case                         Covered               Fees         Expenses            Fees       Expenses




                                                                                                         $            -   $            -   $         -   $           -
Notes:
In re: HYGEA HOLDINGS CORP., et. al.                                          Case 20-10361-KBO                                      Doc 359-1                     Filed 04/24/20                Page 10 of 14Case No. 20-10361 (KBO)
 Debtors                                                                                                                                                                                                               Reporting Period: February 19, 2020 to March 31, 2020




                                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                                                                                   DISTRICT OF DELAWARE
                                                                                                                                             MOR-2
                                                                                                                         DEBTOR STATEMENT OF OPERATIONS
                                                                                                                    For the period February 19, 2020 through March 31, 2020
                                                                                                                                    (US Dollars in Thousands)
                                                                                                                                          (Unaudited)



                                                                First Harbour
                                                All Care            Health         First Harbour       Florida Group              Gemini                                                                  Physicians            Primum               Professional
                                             Management         Management,            Medical             Healthcare,           Healthcare       Hygea Health Hygea Holdings Palm Medical Group Alliance,                     Healthcare,       Health Choice,             Non-Debtor
                                             Services, Inc.         LLC            Centers, LLC               LLC                Fund, LLC        Holdings, Inc.        Corp.          Network, LLC         LLC                   LLC                    Inc.                Entities         Total


  Net Revenue                               $               -   $       1,431      $             52    $            446      $                -   $          68     $             -    $        29    $                -   $                 -   $                  -   $         1,323   $       3,349

  Salaries and Benefits                                     -                  -                  -                      -                 -              1,502                  -               -                  -                     -                     -                     5           1,507
  Rent Expense                                              -                  -                 32                      -                 -                 75                  -               -                  -                     -                     -                   125             232
  Insurance Expense                                         -                  -                  -                      -                 -                  -                  -               -                  -                     -                     -                     -               -
  General and Administrative                                -                511                 22                      -                 2                517                  3              (0)                (0)                    0                     0                   115           1,171
  Other Expense                                            72                121                  4                      -             1,191                 16                  7              16                267                   182                     -                   187           2,064
  Operating Costs and Expenses                             72                632                 58                      -             1,193              2,110                 10              16                267                   182                     0                   432           4,973

  Operating Income / (Loss)                             (72)                 799                 (6)                446                (1,193)            (2,041)               (10)            13                (267)                 (182)                   (0)                 891          (1,624)

  Other (Expense) / Income:
  Restructuring Professional Fees                         -                    -                  -                   -                     -                 -                   -              -                   -                     -                     -                    -               -
  Other Chapter 11 Fees                                   -                    -                  -                   -                     -                 -                   -              -                   -                     -                     -                    -               -
  Interest Expense                                        -                    -                  -                   -                     -                 9                   -              -                   -                     -                     -                    0               9
  Exchange rate Gain / (loss)                             -                    -                  -                   -                     -             4,063                   -              -                   -                     -                     -                    -           4,063
  Income / (Loss) Before Taxes                          (72)                 799                 (6)                446                (1,193)            2,013                 (10)            13                (267)                 (182)                   (0)                 890           2,429
  Provision / (Benefit) for Income Taxes                  -                    -                  -                   -                     -                 -                   -              -                   -                     -                     -                    -             -
  Net Gain / (Loss)                         $           (72) $               799   $             (6) $              446      $         (1,193) $          2,013     $           (10) $          13    $           (267) $               (182) $                 (0) $               890   $       2,429

  Notes:
  (1) All other debtors have been excluded as they do not have financial statements.
In re: HYGEA HOLDINGS CORP., et. al.                                           Case 20-10361-KBO                              Doc 359-1                      Filed 04/24/20                         Page 11Case
                                                                                                                                                                                                            of No.
                                                                                                                                                                                                                1420-10361 (KBO)
     Debtors                                                                                                                                                                                             Reporting Period: February 19, 2020 to March 31, 2020

                                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                                             DISTRICT OF DELAWARE
                                                                                                                                      MOR-3
                                                                                                                           DEBTOR BALANCE SHEETS (1)
                                                                                                                                   March 31, 2020
                                                                                                                              (US Dollars in Thousands)
                                                                                                                                    (Unaudited)




                                                                                  First Harbour
                                                                   All Care           Health       First Harbour Florida Group Gemini Health-                                   Hygea                                Physicians             Primum         Profess-ional
                                                               Manage-ment Manage-ment,                Medical      Health-care,        care Fund,       Hygea Health          Holdings         Palm Medical          Group             Healthcare,       Health Choice,
                                                               Services, Inc.         LLC          Centers, LLC         LLC               LLC            Holdings, Inc.         Corp.           Network, LLC Alliance, LLC                   LLC               Inc.           Elimina-tions        Total
Assets
Cash and Cash Equivalents                                      $              (0) $         594    $          31    $           1   $                1   $          13     $           (0) $            111 $                 -         $              (0) $              6   $        -       $        756
Inventory                                                                      -              -                -                -                    -               -                  -                 -                        -                    -                 -                -              -
Accounts Receivable - Management Services Organizations                        -            387                -              446                    -               -                  -                 -                        -                    -                 -                -            833
Accounts Receivable - Fee-for-Service                                          -              -              299                -                    -               -                  -               288                        -                    -                 -                -            587
Investment                                                                     -              -                -                -                    -          24,806              3,990                 -                        -                    -                 -                -         28,796
Prepaid Assets - Ordinary Course                                               -              -                -                -                    -             171                  -                 -                        -                    -                 -                -            171
Prepaid Assets - Restructuring Fees                                            -              -                -                -                    -             269                  -                 -                        -                    -                 -                -            269
Other                                                                          -              -               24                -                    -               -                  -               (10)                       -                    -                 -                -             14
Total Current Assets                                                          (0)           981              354              447                    1          25,259              3,990               390                   -                        (0)                6            -             31,426

Property Plant and Equipment                                              634                 -              294                -             2,115                 73                  5                51                  336                   1                    -                -            3,508
Intangibles                                                               (67)            4,093                -                -            18,865              1,433              3,478               356                4,030               3,442                  105                -           35,735
Goodwill                                                                    -                 -                -                -                 -                  -                710               430                    -               1,089                    -                -            2,229
Intercompany                                                            1,946             2,534                -              239                 -             31,636                362               216                    -               1,140                  563          (38,324)             310
Due to / From Related                                                       -             2,205                -                -                 -                  -                516                13                    -                   -                  101           (4,766)          (1,932)
Investment in Subsidiaries                                                  -                 -                -                -                 -                  -                  -                 -                    -                   -                    -                -                -

Total Assets                                                   $        2,512     $       9,813    $         647    $         685   $        20,980      $      58,400     $        9,060       $      1,455     $         4,367        $      5,672      $           774     $    (43,090) $        71,276

Liabilities:
Accounts Payable                                                          -                    -               2              -                 -                  112                      1            -                    -                    -                  -                -                115
DIP Financing                                                             -                    -             -                -                 -                1,482                  -                -                    -                    -                  -                -              1,482
Intercompany                                                              -                    -              39              -                      2               (0)                    2                0                    (0)              -                  -                -                 42
Due to / From Related                                                         6                -             -                -                 -                  -                    -                -                    -                    -                  -                -                  6
Total Current Liabilities                                                     6                -              41              -                      2           1,595                      3                0                    (0)              -                  -                -              1,646

Liabilities Subject to Compromise:
Accounts Payable & Accrued Expenses                                        76                 6              129              -                 147            12,571                 251                11                  -                     (1)                 41              -             13,230
Note Payable - Short Term                                                 (11)            1,316              448              -                 -              11,602                 -                 -                    -                   900                  (22)             -             14,234
Claims Payable                                                         10,319             3,039              -                -                 -                 -                   -                 -                    -                 2,471                  -                -             15,828
Note Payable - Long Term                                                  -                 -                -                -              10,000           119,379                 -                 -                    -                   -                    -                -            129,379
Common Stock to be Issued                                               2,119               -                -                -                 -                 -                   -                 -                 12,000               3,500                  -                -             17,619
Intercompany                                                              100               -              1,160              -              40,692             1,637              16,755                 (0)                 28                 -                    -            (38,324)          22,048
Due to / From Related                                                     -                 -                -                -                 -               2,791               3,892               972                  500                 -                    -             (4,766)           3,389
Total Liabilities Subject to Compromise                                12,603             4,361            1,738              -              50,838           147,980              20,899               983               12,528               6,869                   19          (43,090)         215,727

Total Stockholders' Equity                                            (10,097)            5,452           (1,132)             685           (29,859)           (91,174)           (11,841)              472               (8,161)              (1,197)                755              -           (146,097)

Total Liabilities and Stockholders' Equity                     $        2,512     $       9,813    $         647    $         685   $        20,980      $      58,400     $        9,060       $      1,455     $         4,367        $      5,672      $           774     $    (43,090) $        71,276


Notes:
(1) All other debtors have been excluded as they do not have financial statements.
Case 20-10361-KBO   Doc 359-1   Filed 04/24/20   Page 12 of 14
                    Case 20-10361-KBO                      Doc 359-1             Filed 04/24/20                Page 13 of 14
                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF DELAWARE
In re: HYGEA HOLDINGS CORP., et. al.                                                                Case No. 20-10361 (KBO)
      Debtors                                                                               Reporting Period: February 19, 2020 to March 31, 2020



                                         MOR-4: SUMMARY OF UNPAID POST-PETITION DEBTS (1)(2)
                                                      (US Dollars in Thousands)

                                                                                      NUMBER OF DAYS PAST DUE
Debtor Entity                                                  Current             0-30        31-60       Over 60                           Total
All Care Management Services, Inc.                         $           -     $           -   $       -  $          -                $                   -
First Harbour Health Management, LLC                                   -                 -           -             -                                    -
First Harbour Medical Centers, LLC                                    0.01              1.74         -             -                                   1.75
Florida Group Healthcare, LLC                                          -                 -           -             -                                    -
Gemini Healthcare Fund, LLC                                            -                 -           -             -                                    -
Hygea Acquisition Longwood, LLC                                        -                 -           -             -                                    -
Hygea Acquisition Orlando, LLC                                         -                 -           -             -                                    -
Hygea Health Holdings, Inc.                                           9.37            102.97         -             -                                 112.34
Hygea Holdings Corp.                                                   -                1.16         -             -                                   1.16
Hygea IGP of Central Florida, Inc.                                     -                 -           -             -                                    -
Hygea IGP, LLC                                                         -                 -           -             -                                    -
Hygea Medical Centers of Florida, LLC                                  -                 -           -             -                                    -
Hygea Medical Partners, LLC                                            -                 -           -             -                                    -
Hygea of Delaware, LLC                                                 -                 -           -             -                                    -
Hygea of Georgia, LLC                                                  -                 -           -             -                                    -
Hygea of Pembroke Pines, LLC                                           -                 -           -             -                                    -
Hygea Primum Acquisition, Inc.                                         -                 -           -             -                                    -
Medlife Activity Center, LLC                                           -                 -           -             -                                    -
Mobile Clinic Services, LLC                                            -                 -           -             -                                    -
Palm A.C. MSO, LLC                                                     -                 -           -             -                                    -
Palm Allcare Medicaid MSO, Inc.                                        -                 -           -             -                                    -
Palm Allcare MSO, Inc.                                                 -                 -           -             -                                    -
Palm Medical Group, Inc.                                               -                 -           -             -                                    -
Palm Medical MSO LLC                                                   -                 -           -             -                                    -
Palm Medical Network, LLC                                              -                 -           -             -                                    -
Palm MSO System, Inc.                                                  -                 -           -             -                                    -
Palm PGA MSO, Inc.                                                     -                 -           -             -                                    -
Physician Management Associates East Coast, LLC                        -                 -           -             -                                    -
Physician Management Associates SE, LLC                                -                 -           -             -                                    -
Physicians Group Alliance, LLC                                         -                 -           -             -                                    -
Primum Alternatives, Inc.                                              -                 -           -             -                                    -
Primum Healthcare, LLC                                                 -                 -           -             -                                    -
Professional Health Choice, Inc.                                       -                 -           -             -                                    -
                                                                                                                                                          -
Total Gross Accounts Payable                               $          9.38   $        105.87   $           -     $            -     $                115.25

Notes:
(1) The post-petition accounts payable reported represents open and outstanding trade vendor invoices that: (a) have been entered into the
Debtors' accounts payable systems and (b) pre-petition invoices that have been entered into the Debtors' accounts payable systems that the
Debtors intend to pay in accordance with various orders of the Bankruptcy Court. This summary does not include accruals for invoices not
yet received or for invoices not yet entered into the Debtors' accounts payable system.
(2) The post-petition accounts payable reported does not reflect post-petition payables between/among Debtor entities.
                         Case 20-10361-KBO                                Doc 359-1                     Filed 04/24/20                   Page 14 of 14
                                                       UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF DELAWARE
In re: HYGEA HOLDINGS CORP., et. al.                                                                                                   Case No. 20-10361 (KBO)
      Debtors                                                                                                                  Reporting Period: February 19, 2020 to March 31, 2020



                                                      MOR-5: ACCOUNTS RECEIVABLE RECONCILIATION AND AGING (1)
                                                                       (US Dollars in Thousands)

                                                                                                                                 NUMBER OF DAYS PAST DUE
Debtor Entity                                                                     Current                  0-30                    31-60          Over 60                    Total
All Care Management Services, Inc.                                          $                 -     $                -     $                -   $          -            $               -
First Harbour Health Management, LLC                                                        38.73                  38.73                  96.83         213.03                       387.33
First Harbour Medical Centers, LLC                                                          17.24                  51.10                  59.10         171.15                       298.58
Florida Group Healthcare, LLC                                                               44.60                  44.60                 111.50         245.31                       446.02
Gemini Healthcare Fund, LLC                                                                   -                      -                      -              -                            -
Hygea Acquisition Longwood, LLC                                                               -                      -                      -              -                            -
Hygea Acquisition Orlando, LLC                                                                -                      -                      -              -                            -
Hygea Health Holdings, Inc.                                                                   -                      -                      -              -                            -
Hygea Holdings Corp.                                                                          -                      -                      -              -                            -
Hygea IGP of Central Florida, Inc.                                                            -                      -                      -              -                            -
Hygea IGP, LLC                                                                                -                      -                      -              -                            -
Hygea Medical Centers of Florida, LLC                                                         -                      -                      -              -                            -
Hygea Medical Partners, LLC                                                                   -                      -                      -              -                            -
Hygea of Delaware, LLC                                                                        -                      -                      -              -                            -
Hygea of Georgia, LLC                                                                         -                      -                      -              -                            -
Hygea of Pembroke Pines, LLC                                                                  -                      -                      -              -                            -
Hygea Primum Acquisition, Inc.                                                                -                      -                      -              -                            -
Medlife Activity Center, LLC                                                                  -                      -                      -              -                            -
Mobile Clinic Services, LLC                                                                   -                      -                      -              -                            -
Palm A.C. MSO, LLC                                                                            -                      -                      -              -                            -
Palm Allcare Medicaid MSO, Inc.                                                               -                      -                      -              -                            -
Palm Allcare MSO, Inc.                                                                        -                      -                      -              -                            -
Palm Medical Group, Inc.                                                                      -                      -                      -              -                            -
Palm Medical MSO LLC                                                                          -                      -                      -              -                            -
Palm Medical Network, LLC                                                                   28.82                  28.82                  72.06         158.52                       288.22
Palm MSO System, Inc.                                                                         -                      -                      -              -                            -
Palm PGA MSO, Inc.                                                                            -                      -                      -              -                            -
Physician Management Associates East Coast, LLC                                               -                      -                      -              -                            -
Physician Management Associates SE, LLC                                                       -                      -                      -              -                            -
Physicians Group Alliance, LLC                                                                -                      -                      -              -                            -
Primum Alternatives, Inc.                                                                     -                      -                      -              -                            -
Primum Healthcare, LLC                                                                        -                      -                      -              -                            -
Professional Health Choice, Inc.                                                              -                      -                      -              -                            -

Total                                                                       $            129.39     $             163.25   $             339.49   $            788.01   $         1,420.15

Notes:
(1) The above amounts do not include intercompany balances and may not agree to the balance sheet due to foreign currency rates, credits
   and other items.

Accounts Receivable Reconciliation:
Beginning accounts receivable (1)                                           $          1,084.01
+ Amounts billed during period (2)                                                       974.08
- Amounts collected during period (2)                                                   (637.94)
Ending accounts receivable                                                  $          1,420.15

(1) Beginning accounts receivable per balance sheet of all Debtor entities at month-end Feb 29
(2) Period billed and collected during month of March.

                                                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                                             Yes                  No

1. Have any assets been sold or transferred outside the normal course of business this reporting period? If yes, provide an explanation below.                                X

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period? If yes, provide an
                                                                                                                                                                              X
explanation below.
3. Have all post petition tax returns been timely filed? If no, provide an explanation below.                                                             X

4. Are workers compensation, general liability and other necessary insurance coverages in effect? If no, provide an explanation below.                    X
5. Has any bank account been opened during the reporting period? If yes, provide documentation identifying the opened account(s). If an
investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. (1)                                     X



(1) Please see note (3) on MOR-1a identifying which accounts were opened.
